Exhibit 10.34
DIRECTOR COMPENSATION ARRANGEMENTS
     For the twelve month period ending June 30, 2011, each non-employee
director of Cardiovascular Systems, Inc. will receive the following
compensation:

  •   Retainers of $40,000 for service as a board member; $20,000 for service as
a chairman of a board committee; $10,000 for service as a member of a board
committee; and $1,200 per board or committee meeting attended in the event that
more than 12 of such meetings are held during the period. The Company may pay
these retainers in cash or permit directors to elect to receive the value of the
retainers in the Company’s common stock.     •   A restricted stock unit award
with a value of $100,000 payable, in the Company’s discretion, in cash or in
shares of the Company’s common stock. The Company may provide for the restricted
stock units, when paid in cash, to be made in a lump sum on the six month
anniversary of the termination of the director’s board membership.

     In addition, the Chairman of the Board receives an annual retainer of
$40,000, which may, at the election of the Chairman, be paid in shares of common
stock based on the fair market value of the Company’s common stock on the date
of payment. The non-employee members of the Board are also reimbursed for
travel, lodging and other reasonable expenses incurred in attending board or
committee meetings.

 